Title: Draft of an Act Imposing Duties on Carriages and Servants, [n.d.]
From: Hamilton, Alexander
To: 


[Philadelphia, n.d.]
An act imposing Duties on Carriages and servants
Be it enacted that every Owner or possessor of any of the carriages hereafter specified shall pay a yearly duty for the same according to the rates following viz

For every carriage of the kind now called a coach fifteen Dollars
For every carriage of the kind now called a Chariot twelve
Dollars
For every Post Chaise and other close four wheeled Carriage ten Dollars
For every phæton and other open four wheeled carriage 8 Dollars
Provided that this duty shall not be deemed to extend to Waggons
And be it further enacted that every such owner or possessor of any of the said carriages shall in the first week in  next and thenceforth in the first week in May in each year report in writing to the nearest office of Inland Duties if within  miles of his or her chattels or place of residence such of the said carriages as he or she may have with the name and description thereof which report shall be signed by such owner or possessor. And in case there be no office of Inland duties within the said distance of  miles of the dwelling or place of residence of any such Owner or possessor he or she upon the request of any Commissioner or Commissioners of Inland Duties for the district within which he or she shall reside, or the lawful deputy of such commissioner or Commissioners, shall make to him or them the like report in writing as is above directed to be made to the respective offices of Inland duties. And every such owner or possessor for every neglect or refusal to make such report as the case may require shall forfeit and pay treble the amount of the duty payable by him or her pursuant to this act for any of the said carriages in his or her possession. Provided that the same person shall not be obliged to make more than one report of the same identical carriage or carriages; but after the first report shall be and continue chargeable each year for the duty on each carriage so reported unless notice shall be given that he or she hath parted therewith, which notice shall be given in some such first week in May.

And be it further enacted that the said Duty shall be payable at the option of such Owner or possessor either at the time of making such report as aforesaid or within the first week of September and payment shall be made by such Owner or possessor at the same office at which his or her report shall have been made, or (where there shall be no office within the said distance of  miles of his or her residence) to any Commission[er] or Commissioners of the district or his or their deputy who shall first demand the said payment of him or her, at his or her dwelling or place of residence.
And be it further enacted that if any such Owner or possessor shall neglect or refuse to make such payment as the case may require it shall be lawful for the Commissioner or Commissioners of the district within which he or she shall reside or his or her deputy thereunto properly authorised to levy the ⟨amount⟩ of the duty payable by him or her ⟨by di⟩stress and sale of his and her goods and chattels to be conducted in manner following to Wit
And be it further enacted That every person who shall retain employ or have any Male servant or servants in any of the capacities of Maitre d’hotel house steward Valet De Cham⟨bre⟩ Butler Under butler Confectioner Cook house porter waiter footman coachman groom postilion stable boy or by whatsoever name or names male servants acting in any of the said capacities may be called shall pay therefor the several yearly duties following that is to say
For one male servant the sum of one dollar
For two male servants and not more the sum of two Dollars each
For three male servants and not more the sum of three Dollars each
For four Male servants and upwards the sum of four Dollars each
And every male person of the age of 21 years and upwards never having been married who shall retain or employ any such servant shall pay for him over and above the rates aforesaid the sum of one Dollar.
Provided always, and be it further enacted that the duties hereby imposed shall not be construed to extend to any servant retained or employed bona fide for or in the purposes of husbandry or manufactures or of any trade or calling whereby the employer of such servant shall earn a livelihood or profit or of any College or seminary of learning.
And be it further enacted that the Inhabitant householder of any house in which there shall be any lodger or inmate who shall have or keep any servant or servants liable to the duties aforesaid or any of them shall within one week after a requisition or writing list at any such house from or by any Commissioner or Commissioners aforesaid his or their deputy deliver to or leave for such Com~. or Comns. his or their deputy a list in writing of every such lodger or inmate in such house who shall at the time of delivering or leaving such Notice retain or employ any servant liable to the duties hereby imposed on any of them or shall have retained or employed any such servant or servants in any year preceding immediately preceding any period for making such report as aforesaid; which list shall express the Christian and surname of every such lodger or inmate and also of every such servant or servants to the best of the knowlege or information of such inhabitant householder and if any inhabitant householder shall refuse or neglect to deliver any such list or shall wilfully omit or misrepresent any description which ought to be contained therein he or she so offending shall for every such offence forfeit  dollars
